                                 UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA


MARTIN A. SCHOTT, Chapter 7 Trustee
for the bankruptcy estate of InforMD, LLC,
                                                                              CIVIL ACTION
VERSUS
                                                                              No. 18-759-JWD-RLB
SHELLEY S. MASSENGALE, et al.


                                         RULING AND ORDER

        This matter is before the Court on a motion to dismiss or in the alternative a motion for a

more definite statement filed by C-Squared Management, LLC, and Shelley Massengale, both

individually and as legal representative for her minor children (“Defendants”), entitled Motion to

Dismiss Complaint or, Alternatively, for a More Definite Statement (“Motion”).1 (Doc. 16.)

Plaintiff, Martin A. Schott (“Schott” or “Trustee”), filed an Opposition to Defendants’ Motion to

Dismiss. (Doc. 30.) In reply, Defendants filed Reply Memorandum in Support of Motion to Dismiss

Complaint or, Alternatively, for a More Definite Statement. (Doc. 35.) Oral argument is not

necessary. Having carefully considered the law, allegations in the Complaint for Damages

(“Complaint”), and arguments of the parties, Defendants’ Motion is granted in part and denied in

part as follows:

        As to Count I, Breaches of Duty of Care and Loyalty, the Court will deny the Motion

because the Complaint alleges sufficient facts to state a plausible claim that (1) Defendants had a

fiduciary relationship with InforMD and the minority members of InforMD; and (2) Defendants



1
 The Motion is brought by two of nine total Defendants. The Compliant names as Defendants: Shelley S.
Massengale, individually and as usufructuary and legal representative of the Massengale Children, Mickey Guidry,
Jesse Daigle, Ryan Forsthoff, Matthew Skellan, C-Squared Management, LLC, RC Consulting of Louisiana, LLC,
Executive Development Advisors, LLC, and Skellan Medical, LLC. However, only C-Squared Management, LLC,
and Shelley Massengale, both individually and as legal representative for her minor children bring the Motion.
had fiduciary duties to InforMD and its members; and (3) Defendants intentionally breached their

fiduciary duties. In addition, the Court will not dismiss Count I because of prescription or

peremption because on the face of the Complaint it is not clear that the claim for breach of fiduciary

duties is barred by Louisiana Revised Statutes 12:1502. The Court will grant in part the alternative

relief requested and require Trustee to provide a more definite statement regarding when the

alleged breaches of fiduciary duties occurred.

        As to Count II, Fraud and Conspiracy to Commit Fraud, the Court will grant the Motion

because the Complaint fails to plead fraud and/or fraud by omission with particularity as required

by Federal Rule of Civil Procedure 9(b). In addition, the Court recognizes that, under Louisiana

law, conspiracy to commit fraud is not an independent cause of action but depends on the

underlying fraud. Therefore, the Court will dismiss the claim for conspiracy to commit fraud

because Plaintiff has not adequately pled the claim for fraud.

        As to Count III, the Court grants the Motion in part and will dismiss the claim for receipt

of payment not due based on Trustee’s concession that the claim, as alleged, does not meet the

elements of the statute. As to the claim for unjust enrichment, the Court denies the Motion and will

not dismiss based on the arguments relating to the “no other remedy available at law” element.

        As to Count IV, Conversion, the Motion is denied. The Court will not dismiss Trustee’s

claim for conversion because the Complaint alleges sufficient facts as to the elements of the claim

for conversion. In addition, the Court will apply Louisiana Revised Statutes 12:1502(D)’s two-

year prescriptive period to the claim of conversion and will not dismiss Count IV based on

prescription at this time.

        As to Count V, Fraudulent Conveyance, the Motion is denied because the Complaint

alleges sufficient facts as to the elements of a claim for constructive fraud.



                                                  2
         The Court will allow Trustee twenty-eight days to file an amended complaint as

contemplated by Federal Rule of Civil Procedure 15(a).

                             RELEVANT PROCEDURAL BACKGROUND

         Plaintiff, as Chapter 7 Trustee of the InforMD bankruptcy case (Case No. 17-10579),

initiated Adversary Proceeding No. 18-1025 by filing the Complaint in the United States

Bankruptcy Court for the Middle District of Louisiana. (Complaint, Doc. 1 in Adversary Pro. No.

18-1025.) Defendants filed a motion to withdraw the reference. (Doc. 25, in Adversary Pro. No.

18-1025; Doc. 1 in 18-cv-759.) (Motion to Withdraw Reference, Doc. 25 in Adversary Pro. No.

18-1025; Doc. 1 in 18-cv-759.) On August 10, 2018, the Court entered an order granting the motion

to withdraw reference and the civil action was brought before this Court. (Order on Motion to

Withdraw Reference, Doc. 4, in 18-cv-759.)

                          FACTUAL ALLEGATIONS IN THE COMPLAINT

         For the purpose of ruling on the Motion, the Court accepts as true the following facts pled

in the Complaint. See Thompson v. City of Waco, Tex., 764 F.3d 500, 502–03 (5th Cir. 2014).

         InforMD is a Louisiana limited liability company that was formed on December 8, 2010

and ceased operations on October 31, 2016. (Complaint, Doc. 1 in Adversary Pro. 18-1025 at ¶ 7.)

InforMD filed a Chapter 7 bankruptcy case on June 16, 2017.2 The Plaintiff, Martin A. Schott, was

appointed as Chapter 7 Trustee of InforMD’s bankruptcy estate and brought this case on behalf of

the bankruptcy estate against multiple defendants including but not limited to Shelley Massengale,

individually and as representative of her minor children, and C-Squared Management, LLC. (Id.

at ¶¶ 1-2.)




2
 The Court takes judicial notice that the Chapter 7 voluntary petition for non-individuals for bankruptcy relief in
Bankruptcy Case No. 17-10579 was filed as Doc. 1 on June 16, 2017.

                                                          3
       Richard Massengale was the President and Chief Executive Officer (“CEO”) of InforMD.

(Id. at ¶ 7.) Richard Massengale also served as a managing member of InforMD. (Id. at ¶ 8.) In the

spring of 2011, Richard Massengale owned a 30% membership interest of InforMD. (Id. at ¶ 9.)

Before December 31, 2013, Richard Massengale’s ownership interest was increased to 40%,

without any company resolution or documentation. (Id. at ¶ 11.) In 2015, Richard Massengale

transferred his ownership interest in InforMD to his wholly owned LLC, named C-Squared, LLC

(“C-Squared”). (Id. at ¶ 14). As of May 15, 2015, C-Squared and thereby Richard Massengale

continued to own a 40% membership interest. (Id. at ¶ 15.)

        Shelley Massengale was married to Richard Massengale until his unexpected death on

July 22, 2016. (Id. at ¶¶ 17 & 48.) After Richard Massengale’s death, Shelley Massengale was

appointed to take his place as co-managing member of InforMD and as sole member/manager of

and agent for service of process for C-Squared, which was still the majority member of InforMD.

(Id. at ¶ 48.) Richard Massengale died intestate and his estate was apportioned between the

Massengales’ minor children and Shelley Massengale. (Id. at ¶¶ 51-54.)

       InforMD’s business pursuits included medication sales, prescription dispensing, medical

monitoring, toxicology, compound pharmacy sales, pharmacy sourcing, and specialty pharmacy

services. (Id. at ¶ 7.) InforMD’s sales staff worked with physicians to encourage them to dispense

prescription drugs directly from their clinics and sometimes the sales staff acted as a purchasing

agent between the physician and prescription drug manufacturers. (Id. at ¶ 18.) The costs and

expenses of this line of business resulted in meager net income. (Id.)

       InforMD began its mail-order compound medication business late in the fall of 2012

working with Chris Pogosyan who owned compounding pharmacies and pharmaceutical

manufacturing companies (“Pogosyan”). (Id. at ¶ 19.) Pogosyan and InforMD did not have a



                                                 4
written contract setting out their business relationship but instead operated on a verbal

understanding between Pogosyan and Richard Massengale. (Id.)

       InforMD/Pogosyan’s mail-order business model for compound prescriptions operated as

follows:

           (1) InforMD’s sales staff enlisted physicians to prescribe compound topical lotions

               and creams that were primarily produced by Pogosyan’s pharmacies, such as

               Cornerstone Compounding Pharmacy (“CCP”);

           (2) Physicians faxed prescriptions to Pogosyan’s pharmacies;

           (3) Pogosyan’s pharmacies shipped the compound prescriptions directly to the

               patient;

           (4) InforMD’s staff made follow-up calls to patients receiving the compound

               prescriptions to confirm receipt and satisfaction. (Id.)

In return for InforMD’s staffs’ work, InforMD received 50-70% of the insurance reimbursements

paid to the Pogosyan pharmacies. (Id.) Compound prescriptions were reimbursed at an

astronomically high rate from 2012 to 2015, making this business model lucrative. (Id.) Because

of the compound prescription sales, InforMD’s gross revenue increased from $301,719.61 to its

peak at $24,221,593.12 in 2014. (Id. at ¶ 20.) In 2015, when CMS reduced the reimbursement rates

for compound prescriptions, the mail order business for compound prescriptions dried up. (Id.) In

2015, InforMD’s gross revenue totaled $21,371,189.60. (Id.)

       After the change in reimbursement rates, InforMD and Pogosyan turned to other lines of

business. (Id. at ¶ 21.) One line of business involved InforMD’s sales staff selling Pogosyan’s raw

pharmaceutical components to pharmacies that would make the compounds. (Id.) InforMD worked

with Pharmaceutica North America (“PNA”) for these raw pharmaceutical sales. (Id.) InforMD



                                                 5
also started a “specialty pharmacy business” that marketed Pogosyan’s non-compounded topical

medications to pharmacies and physicians. (Id. at ¶ 22.) The revenue from these lines of business

did not bolster InforMD’s revenue to its 2014 levels after the change in reimbursement rates for

compound prescriptions. (Id. at ¶ 36.)

         In 2016, a “Purchase and Sale of Membership Interest in [I]nforMD, LLC” (“Buy-Out

Agreement”) was drafted to be a buy-out other members’ ownership interests in InforMD. (Id. at

¶ 39.) The Buyer was InforMD, represented in part by C-Squared. (Id.) The Buy-Out Agreement

included the following terms:

             (1) InforMD was to pay $848,000.00 for the selling members combined interests. (Id.)

             (2) InforMD was to pay $711,652.00 for unpaid salaries and reimbursements. (Id. at ¶

                  40.)

             (3) The selling members were to receive a full release from any and all obligations to

                  pay their respective shares of the still climbing $400,000.00 legal fees owed by the

                  selling members in the InforMD, LLC v. DocRX3 case.4 (Id.)

             (4) The selling members would divest their membership units in InforMD. (Id. at ¶ 86.)

         One of InforMD’s minority non-managing members, who was also employed as

InforMD’s Controller, Ruth Bass (“Bass”), raised objections to the Buy-Out Agreement because:

             (1) InforMD’s 2015 year-end loss was $458,585.00. (Id. at ¶ 41.);

             (2) The 2016 forecast was not optimistic. (Id.);



3
  The Court takes judicial notice of the existence of InforMD, LLC v. Doc. RX. This is a closed case that was
pending in the Middle District of Louisiana before the Honorable Judge James J. Brady as Civil Docket 3:13-cv-
00533-JJB-EWD.
4
  The precise language in the release, as alleged in the Complaint, was to discharge, “all claims, demands, causes of
action, and/or rights of action against each other and each parties’ respective members, subsidiaries, affiliates,
representatives, employees, agents or assigns, whether presently known or unknown, related in any way to Buyer,
Buyer’s business activities, or the business activities of the past, present, or future members of Buyer.” (Doc. 1 in
Adv. Pro. 18-1025, ¶ 43.)

                                                          6
            (3) Bass did not believe the membership interest should be valued at $1,600/unit.

                (Id.);

            (4) The Buy-Out Agreement needlessly burdened InforMD with $1.6 million in debt.

                (Id.)

Richard Massengale threatened Ruth Bass that if she did not sign the agreement, she would

forfeit her 2% interest and her $20,000.00 investment. (Id.)

        The Buy-Out Agreement was signed by all parties in February 2016. (Id. at ¶ 39.)

InforMD made small initial payments totaling approximately $116,000 on the Buy-Out

Agreement but has not paid the selling members according to the pay schedule in the agreement

and the equity purchase price has not been paid. (Id. at ¶¶ 44 and 88.)

        At the meeting of creditors convened pursuant to 11 U.S.C. § 341, Brian Juban,

Massengales’ attorney, testified that the Buy-Out Agreement was intended to drain InforMD’s

capital to get the money out of InforMD. (Id. at ¶ 45.) InforMD received nothing in exchange for

the approximately $116,000 it paid because buying its own ownership interest transferred

nothing to InforMD. (Id. at ¶¶ 89-91.) InforMD was insolvent on the date the transfer was made

or became insolvent as a result of the transfer. (Id. at ¶ 92.)

        In 2016, InforMD was also a defendant in a suit filed Louisiana state court as Trey Greene

v. inforMD, No. 642,430. (Id. at ¶ 49.) Counsel for InforMD was allowed to withdraw for lack of

payment and no counsel of record appeared on behalf of InforMD following that withdrawal. (Id.)

Shelley Massengale did not appear pro se on behalf of InforMD. (Id. at ¶ 50.) Trey Greene’s

unopposed summary judgment was granted in the amount of $1,076,095.34 on May 1, 2017 (Id.

at ¶ 50.) Greene was also awarded $13,402.00 for sanctions against InforMD for failing to respond

to discovery. (Id.)



                                                   7
         While preparing for a deposition scheduled for February 20, 2016 in the DocRX case, Bass

reviewed depositions of the other members and noticed references to payments made to those

members. (Id. at ¶ 55.) At that point, Bass thought the other members misunderstood the

commission and payment structure. (Id.) In December 2016-January 2017, while preparing to

respond to a federal subpoena in another case, Bass discovered never-before-seen documents and

emails revealing various diversions of revenue that should have been received by InforMD and an

apparent conspiracy to divert these sums due to InforMD. (Id.) At that time, Bass further

investigated the records, correspondence files, and emails and concluded that since 2014

Defendants had been diverting payments away from InforMD in the following amount: Rick

Massengale/Shelley Massengale/the Massengale Heirs/C-Squared, $13,711,929.67. (Id. at ¶¶ 25

& 56.)

         The payments diverted from the Pogosyan-entities to Defendants were made without

InforMD’s knowledge and without the knowledge of InforMD’s minority members. (Id. at ¶ 23.)

Individually and as a collective group, Defendants did not tell the disinterested minority members

of InforMD about the decision to accept payments from the Pogosyan entities for work done by

InforMD’s sales personnel. (Id. ¶ 68.)

         Starting in 2014, Richard Massengale along with the other defendants, received direct

payments from Pogosyan’s compounding pharmacies, primarily CCP, as well as payments from

Pogosyan’s pharmaceutical distribution/manufacturing entity, PNA. (Id. at ¶ 23.) The payments

from the Pogosyan entities were the result of work performed by InforMD’s sales force. (Id.) One

payment from PNA “was sent to [I]nforMD in ‘error’ and Massengale immediately requested its

return to PNA for the check to be reissued.” (Id.) Defendants knew that the payments received

belonged to InforMD. (Id. at ¶ 80.)



                                                8
       Defendants also received payments from Pogosyan entities through Origin Healthcare

Advisors, LLC (“OHA”) which was formed in December 2014. (Id. at ¶ 27.) Richard Massengale

owned a 18.40% membership interests in OHA. (Id.) Richard Massengale also held a 9.29%

interest in a related entity, OHA Management, LLC. OHA Management, LLC in turn, held a

48.80% interest in OHA. (Id.) InforMD’s minority members were never informed of the existence

of OHA and the relationship between OHA and the Pogosyan entities. (Id.)

       OHA was used to facilitate and conceal the skimming of PNA and CCP commissions from

InforMD and to make new partnerships without InforMD and its minority members. (Id. at ¶ 28.)

From June 2014 to October 2015, OHA received approximately $25 million from two Pogosyan

companies, PNA and CCP. (Id. at ¶ 29.)

       Richard Massengale testified in a deposition for the DocRX case that the payments from

the Pogosyan entities to C-Squared was for “work organizing and managing sales efforts to

promote the sale of compounding medications from Pogosyan-owned pharmacies, and later, to

promote the sale of bulk/raw ingredients used to make compounds by other pharmacies.” (Id. at ¶

26.) Richard Massengale further explained that the receipt of separate payments was because a

team of certain InforMD members did the same thing done inside InforMD as work for PNA. (Id.

at ¶ 35.) Richard Massengale also admitted that InforMD “sales representatives performed these

services for the very same Pogosyan companies.” (Id. at ¶ 26.) There is no evidence that Richard

Massengale, or any other defendants directly performed any services for PNA or CCP in that

timeframe or that they employed anyone to do so. (Id.) Defendants through OHA got the lion’s

share of the commissions from the Pogosyan entities, while leaving the overhead and other

operational expenses (i.e., commissions to the actual salesmen) to InforMD. (Id. at ¶ 28.)




                                                9
       In accepting the payments from Pogosyan entities, Defendants intentionally repeatedly

acted in their own self-interest. (Id. at ¶ 63.) The minority members of InforMD made a demand

for an accounting of funds believed to have been diverted by Defendants and for the return of at

least a portion of these funds. (Id. at ¶ 81.) Defendants declined to give an accounting and further

declined to return any of the funds. (Id.)

                                   APPLICABLE STANDARD

       In Johnson v. City of Shelby, Miss., 135 S. Ct. 346 (2014), the Supreme Court explained

“Federal pleading rules call for a ‘short and plain statement of the claim showing that the pleader

is entitled to relief,’ Fed. R. Civ. P. 8(a)(2); they do not countenance dismissal of a complaint for

imperfect statement of the legal theory supporting the claim asserted.” 135 S. Ct. at 346-47

(citation omitted).

       Interpreting Rule 8(a) of the Federal Rules of Civil Procedure, the Fifth Circuit explained:

       The complaint (1) on its face (2) must contain enough factual matter (taken as true)
       (3) to raise a reasonable hope or expectation (4) that discovery will reveal relevant
       evidence of each element of a claim. “Asking for [such] plausible grounds to infer
       [the element of a claim] does not impose a probability requirement at the pleading
       stage; it simply calls for enough facts to raise a reasonable expectation that
       discovery will reveal [that the elements of the claim existed].”

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 1965 (2007)).

       Applying the above case law, the Western District of Louisiana stated:

       Therefore, while the court is not to give the “assumption of truth” to conclusions,
       factual allegations remain so entitled. Once those factual allegations are identified,
       drawing on the court's judicial experience and common sense, the analysis is
       whether those facts, which need not be detailed or specific, allow “the court to draw
       the reasonable inference that the defendant is liable for the misconduct alleged.”
       [Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)]; Twombly,
       55[0] U.S. at 556. This analysis is not substantively different from that set forth in
       Lormand, supra, nor does this jurisprudence foreclose the option that discovery
       must be undertaken in order to raise relevant information to support an element of
       the claim. The standard, under the specific language of Fed. R. Civ. P. 8(a)(2),

                                                 10
       remains that the defendant be given adequate notice of the claim and the grounds
       upon which it is based. The standard is met by the “reasonable inference” the court
       must make that, with or without discovery, the facts set forth a plausible claim for
       relief under a particular theory of law provided that there is a “reasonable
       expectation” that “discovery will reveal relevant evidence of each element of the
       claim.” Lormand, 565 F.3d at 257; Twombly, 55[0] U.S. at 556.

Diamond Servs. Corp. v. Oceanografia, S.A. De C.V., No. 10-00177, 2011 WL 938785, at *3

(W.D. La. Feb. 9, 2011) (citation omitted).

       The Fifth Circuit further explained that all well-pleaded facts are taken as true and viewed

in the light most favorable to the plaintiff. Thompson v. City of Waco, Tex., 764 F.3d 500, 502–03

(5th Cir. 2014). The task of the Court is not to decide if the plaintiff will eventually be successful,

but to determine if a “legally cognizable claim” has been asserted.” Id. at 503.

       Rule 12(e) provides that “a party may move for a more definite statement of a pleading to

which a responsive pleading is allowed but which is so vague or ambiguous that the party cannot

reasonably prepare a response.” Fed. R. Civ. P. 12(e); see also Beanel v. Freeport–McCoran, Inc.,

197 F.3d 161, 164 (5th Cir. 1999) (“If a complaint is ambiguous or does not contain sufficient

information to allow a responsive pleading to be framed, the proper remedy is a motion for a more

definite statement under Rule 12(e)”). The complaint must “give the defendant fair notice of what

the plaintiff’s claim is and the grounds upon which it rests.” Swierkiewicz v. Sorema N.A., 534

U.S. 506, 512 (2002). A Rule 12(e) motion may be appropriate “if a pleading fails to specify the

allegations in a manner that provides sufficient notice.” Id. at 514.

       When evaluating a motion for a more definite statement, the Court must assess the

complaint in light of the minimal pleading requirements of Rule 8. Babcock & Wilcox Co. v.

McGriff, Seibels & Williams, Inc., 235 F.R.D. 632, 633 (E.D. La. 2006); see Fed. R. Civ. P. 8(a)(2)

(requiring a “short and plain statement of the claim showing that the pleader is entitled to relief”).

Given the liberal pleading standard set forth in Rule 8(a), Rule 12(e) motions are disfavored.


                                                  11
Adams v. Southland Trace, 2012 WL 12986191, at *5 (M.D. La. Feb. 29, 2012). The trial judge is

given considerable discretion in deciding whether to grant a Rule 12(e) motion. Id. Finally, a Rule

12(e) motion is not a substitute for the discovery process. Ford v. Cain, 2016 WL 447617, at *2

(M.D. La. Feb. 4, 2016).

                                          DISCUSSION

   a. Count I: Breaches of Duty of Care and Loyalty

       As to Count I, Breaches of Duty of Care and Loyalty, the Court will deny the Motion

because the Complaint alleges sufficient facts to show a plausible claim that 1) Defendants had a

fiduciary relationship with InforMD and the minority members of InforMD; (2) Defendants had

fiduciary duties to InforMD; and (3) Defendants intentionally breached their fiduciary duties by

accepting payments for work done by InforMD’s sales staff and failing to disclose those payments.

In addition, the Court will not dismiss Count I because of prescription or preemption because on

the face of the Complaint it is not clear that the claim for breach of fiduciary duties is prescribed

or perempted by Louisiana Revised Statutes 12:1502. The Court will grant in part the alternative

relief requested and require Trustee to provide a more definite statement regarding when the

alleged breaches of fiduciary duties occurred.

   1. Parties’ Arguments

       First, Defendants argue that the claim for breach of fiduciary duties and self-dealing is

implausible on its face and should fail under Twombly-Iqbal. (Doc. 16-1 at 10.) Defendants assert

that had the self-dealing scheme operated as alleged in the Complaint, Richard Massengale would

have made less money because his membership shares in InforMD were greater than his

membership shares in OHA. (Doc. 16-1 at 10.) Defendants reason that a more plausible

explanation is that Richard Massengale was engaged in other business as permitted by the InforMD

operating agreement. (Doc. 16-1 at 10.) In addition, Defendants argue Shelley Massengale’s

                                                 12
decision to not personally fund the legal costs or appear pro se on behalf of InforMD is not a breach

of her fiduciary duty and even if it amounted to a breach of her fiduciary duty it did not amount to

gross negligence. (Doc. 16-1 at 13.)

       Second, Defendants argue that the relevant peremption and prescription times for the

breach of fiduciary duties are governed by Louisiana Revised Statutes 12:1502. In addition, they

assert that Trustee’s extension of time under 11 U.S.C. § 108(a) does not apply to a claim that is

already perempted. Defendants point out that “[t]he Complaint does not specify exact dates for the

factual allegations relied upon to support each cause of action.” (Docket 16-1 at p.7.) Defendants

claim that one “unidentified person at the Company (presumably Ruth Bass)” “knew that

Massengale was receiving payments from PNA outside of the Company” or “should have known

that Massengale was being paid by PNA outside of the Company” because the Complaint details

that in 2014 one payment from PNA “was sent to inforMD in ‘error’ and Massengale immediately

requested its return to PNA for the check to be reissued to C-Squared. The exact amount was then

paid to Massengale’s personal LLC, C-Squared.” (Doc. 16-1 at 7-8.) At a minimum, Defendants

claim that any allegations based on events before June 15, 2014 (three years prior to the filing of

the bankruptcy petition) should be dismissed as perempted. (Doc. 16-1 at 8.)

       In the alternative, Defendants ask the Court to “require a more definite statement regarding

the factual allegations for the claim including the dates for the actionable conduct and the basis for

the claim that the revenue should have be[en] paid to [InforMD].” (Doc. 16-1 at p.11.)

       Trustee asserts that the Complaint alleges sufficient facts to state a claim for breach of

fiduciary duties and is not implausible on its face. Trustee argues Richard and Shelley Massengale

each had a fiduciary relationship with InforMD and its minority members as managers. (Doc. 30

at 15.) Trustee argues that the Complaint sets out the authority and control Defendantss had over



                                                 13
InforMD. (Doc. 30 at 15.) Trustee maintains that the Complaint sets out the self-dealing scheme

in sufficient plausible facts to state a claim. In addition, Trustee responds that Shelley

Massengale’s failure to defend InforMD—by hiring legal counsel or by appearing pro se—

breached her fiduciary duties as a manager. Trustee maintains that the claims for breach of

fiduciary duties are not shielded by the provisions of the Amended Operating Agreement and

Louisiana Revised Statutes 12:1315 because 12:1315 does not entitle an LLC “to limit or eliminate

liability of a member or a manager for the amount of a financial benefit received by a member or

manager to which he is not entitled.”

       Trustee argues that the claim for breach of fiduciary duty are not prescribed because under

Louisiana Revised Statutes 12:1502(D) a “cause of action against persons in control of business

organizations based on intentional tortious conduct, for intentional breaches of duty of loyalty, and

acts or omissions in bad faith, such as fraud, must be brought within two years of the act or

omission, or within two years of discovery of same, again subject to a three-year outside

peremptive period.” (Doc. 30 at 29.) Trustee asserts that the relevant prescriptive period “began to

run in the late December 2016-January 2017 time frame, when Ruth Bass was tasked with

answering a federal subpoena on behalf of the defunct [I]nforMD in an unrelated matter.” (Doc.

30 at 30.) Trustee maintains that Ms. Bass reviewed documents and emails at that time that “led

her to suspect, for the first time, that Defendantss had been diverting a considerable amount of

[I]nforMD’s receivables to themselves.” (Doc. 30 at 30.) Therefore, Trustee argues that the

relevant prescriptive period was January 2019 and the Complaint was timely filed. (Doc. 31 at 30.)

   2. Analysis

         A. Louisiana law relating to fiduciary duty of members or managers of an LLC.

       To state a claim for breach of fiduciary duty under Louisiana law, a plaintiff must show

“(1) existence of a fiduciary duty, (2) a violation of that duty by the fiduciary, and (3) damages

                                                 14
resulting from the violation.” U.S. Small Bus. Admin. v. Beaulieu, 75 F. App'x 249, 252 (5th Cir.

2003) (citing Omnitech International, Inc. v. The Clorox Co., 11 F.3d 1316, 1330 F. 20 (5th

Cir.), cert. denied, 513 U.S. 815, 115 S.Ct. 71, 130 L.Ed.2d 26 (1994)); see Hunters Run Gun

Club, LLC v. Baker, No. CV 17-176-SDD-EWD, 2019 WL 3400696, at *4 (M.D. La. July 26,

2019); see also La. R.S. 12:1314 (E) (“A person alleging a breach of the duty of diligence, care,

judgment, and skill owed by a member or manager under Subsection A has the burden of proving

the alleged breach of duty, . . . and, in a damage action, the burden of proving that the breach was

the legal cause of damage suffered by the limited liability company.”).

         “[W]hether a fiduciary duty exists, and the extent of that duty, depends upon the facts and

circumstances of the case and the relationship of the parties. As a basic proposition, for a fiduciary

duty to exist, there must be a fiduciary relationship between the parties.” Omega Ctr. for Pain

Mgmt., L.L.C. v. Omega Inst. of Health, Inc., 07-558 (La. App. 5 Cir. 12/27/07), 975 So. 2d 48,

51–52.

         A fiduciary relationship is one where there “is the special relationship of confidence or

trust imposed by one in another who undertakes to act primarily for the benefit of the principal in

a particular endeavor.” Omega Ctr. for Pain Mgmt., 975 So. 2d at 51–52. As the Supreme Court

of Louisiana explained,

         [A] fiduciary relationship has been described as “one that exists ‘when confidence
         is reposed on one side and there is resulting superiority and influence on the other.’
         ” The word “fiduciary,” as a noun, means one who holds a thing in trust for another,
         a trustee; a person holding the character of a trustee, or a character analogous to
         that of a trustee, with respect to the trust and confidence involved in it and the
         scrupulous good faith and candor which it requires; a person having the duty,
         created by his undertaking, to act primarily for another's benefit in matters
         connected with such undertaking.

Scheffler v. Adams & Reese, LLP, 2006-1774 (La. 2/22/07), 950 So. 2d 641, 647 (internal citations

omitted); see New Orleans Jazz & Heritage Found., Inc. v. Kirksey, 2009-1433 (La. App. 4 Cir.


                                                  15
5/26/10), 40 So. 3d 394, 404, writ denied, 2010-1475 (La. 10/1/10), 45 So. 3d 1100 (“The word

‘fiduciary,’ as a noun, means one who holds a thing in trust for another, a trustee; a person holding

the character analogous to that of a trustee, with respect to the trust and confidence involved in it

and the scrupulous good faith and candor which it requires; a person having a duty, created by his

undertaking.”).

        In Louisiana, the fiduciary duty owed by members or managers of an LLC is set by statute.

Under Louisiana Revised Statutes 12:1320, “The liability of members, managers, employees, or

agents, as such, of a limited liability company organized and existing under this Chapter shall at

all times be determined solely and exclusively by the provisions of this Chapter.”

        Louisiana Revised Statutes 12:1314(A)(1) sets out that a member or manager of an LLC

has a “fiduciary relationship to the limited liability company and its members and shall discharge

his duties in good faith, with the diligence, care, judgment, and skill which an ordinary prudent

person in a like position would exercise under similar circumstances.” Louisiana Revised Statutes

12:1314(B) goes onto state that a member or manager is not personally liable to the limited liability

company or its members “unless the member or manager acted in a grossly negligent manner . . .

or engaged in conduct which demonstrates a greater disregard of the duty of care than gross

negligence, including but not limited to intentional tortious conduct or intentional breach of his

duty of loyalty.” La. R.S. 12:1314(B).5 To prevail on a claim for breach of fiduciary duty, a

plaintiff must also show that the business judgment rule is inapplicable and that the breach of the

fiduciary duties “was the legal cause of damage.” La. R.S. 12:1314(E).




5
 Louisiana Revised Statutes 12:1314 defines gross negligence “as a reckless disregard of or a carelessness
amounting to indifference to the best interests of the limited liability company or the members thereof.”

                                                        16
         B. Analysis regarding the sufficiency of the allegations relating to breach of fiduciary
            duty.

       Under Louisiana limited liability company law, limited liability companies (“LLCs”) can

be member-managed or manager-managed. La. R.S. 12:1312(A) (“The articles of organization

may provide that the business of the limited liability company shall be managed by or under the

authority of one or more managers who may, but need not, be members.”). When an LLC is

manager-managed, then a manager is “deemed to stand in a fiduciary relationship to the limited

liability company and its members and shall discharge his duties in good faith, with the diligence,

care, judgment, and skill which an ordinary prudent person in a like position would exercise under

similar circumstances.” La. R.S. 12:1314(A)(1).

       The Complaint alleges, and the parties do not dispute, that before his death Richard

Massengale served as the President, CEO, and co-managing member of InforMD. Likewise, after

Richard Massengale’s untimely death, Shelley Massengale was appointed as a co-managing

member of InforMD. The Court agrees that the Complaint alleges sufficient facts to show that

Richard Massengale and Shelley Massengale had a fiduciary relationship with InforMD and its

members. Having alleged sufficient facts to show a fiduciary relationship, it follows under

Louisiana Revised Statutes 12:1314(A)(1) that both of the Massengales, while serving as

managing-members, had fiduciary duties to InforMD and its members.

        The Complaint alleges that the managing members, including Richard Massengale,

breached their fiduciary duty of loyalty by “intentionally diverting funds to themselves or their

respective LLCs that should have been paid to [I]nforMD for work performed by [I]nforMD.”

(Doc. 1 in Adversary Proceeding No. 18-1025 at ¶ 63.) This diversion of funds harmed InforMD

and caused Defendantss to receive payments for work done exclusively by InforMD’s sales staff




                                                17
of: (1) direct payments from CCP to C-Squared totaling $3,491,503.76, and (2) payments from

Pogosyan-entities through OHA/OHA Management, LLC totaling $10,220,425.91. (Id. at ¶ 29.)

       The Complaint alleges that OHA and OHA Management, LLC were used to channel the

payments made to Defendants. (Id. at ¶ 28.) Defendants contest that Richard Massengale violated

his fiduciary duties and instead counter that he was engaged in legitimate business opportunities

that were permitted under the Amended Operating Agreement. Defendants maintain that it is

implausible to allege that Richard Massengale diverted funds from InforMD to OHA/OHA

Management, LLC in which he owned fewer membership shares.

       The Court does not agree that the allegations are implausible. Taking all factual allegations

in favor of Trustee, the Complaint sets out sufficient facts to allege a plausible claim that Richard

Massengale breached his fiduciary duties to InforMD. In making this determination, the Court

considers that the Complaint alleges Defendants were paid for work done by InforMD sales staff

and the commissions to those sales staff and the other overhead expenses were left to InforMD.

(Id.) From this allegation, it is reasonable to infer that although Richard Massengale owned a

smaller membership interest in OHA/OHA Management, LLC, his profits were far higher because

there were no overhead expenses or other liabilities to pay. Therefore, the Court finds the

Complaint is plausible on its face and will not dismiss Count 1 on those grounds.

       To the extent Defendants ask the Court to find that their conduct does not constitute a

breach of fiduciary duties or is a permissible separate business deal, those questions are issues of

fact that are inappropriate for the Court to decide when ruling on a motion to dismiss. The question

before the Court is only whether the Complaint contains sufficient allegations to put Defendantss

on notice of the alleged claims.




                                                 18
       The Complaint likewise alleges sufficient facts that Shelley Massengale breached her

fiduciary duties to InforMD by allowing the entry of a default summary judgment order in the Trey

Greene suit by failing to hire counsel to represent InforMD in the suit after InforMD’s counsel was

permitted to withdraw for InforMD’s failure to pay legal fees. Defendants maintain that if Shelley

Massengale breached her fiduciary duties the breach does not amount to gross negligence. The

Complaint alleges that Shelley Massengale acted with willful disregard for her fiduciary duties to

InforMD. (Doc. 1 in Adversary Proceeding No. 18-1025 at ¶ 50.) Although it is not clear from the

Complaint if “willful disregard” means Trustee asserts that Shelley Massengale acted

intentionally, the Court finds that it at least states a claim for gross negligence as defined in

Louisiana Revised Statutes 12:1314 to mean “a reckless disregard of or a carelessness amounting

to indifference to the best interests of the limited liability company or the members thereof.” The

Court will not dismiss Count I, to the extent it alleges a claim against Shelley Massengale for

breach of fiduciary duties regarding the Greene suit.

         C. Louisiana Law related to prescription and peremption of claims for breach of
            fiduciary duty by a member or manager of an LLC.

       A claim for breach of fiduciary duty by a member or manager of an LLC is prescribed and

perempted after a certain time set by statute under Louisiana law. La. R.S. 12:1502. For a claim

alleging that the member or manager acted with gross negligence in breaching his fiduciary duty,

the action is prescribed after one year and perempted after three. La. R.S. 12:1502(C). For a claim

alleging that the member or manager engaged in “intentional tortious misconduct, or for an

intentional breach of a duty of loyalty, or for an intentional unlawful distribution, or for acts or

omissions in bad faith, or involving fraud, or a knowing and intentional violation of law,” the

action is prescribed after two years and perempted after three. La. R.S. 12:1502(D); see In re

Levitron, L.L.C., No. 08-10656, 2011 WL 4024805, at *3 (Bankr. E.D. La. Sept. 9, 2011) (“Thus,


                                                19
two things are clear to this court from a plain reading of the subsections: prescription is

prescription and is one year if covered by paragraph C and two years if covered by paragraph D.

Peremption is peremption and is three years in both subsections.”).

       “Generally, the party raising an exception of prescription or peremption ordinarily bears

the burden of proof at the trial of a peremptory exception. However, when prescription is evident

from the face of the pleadings, the plaintiff bears the burden of showing the action has not

prescribed.” Roane v. Jones, 47,860 (La. App. 2 Cir. 4/10/13), 116 So. 3d 700, 707, on reh'g (May

15, 2013), writ denied, 2013-1299 (La. 9/20/13), 123 So. 3d 175. Under Louisiana law,

“prescriptive statutes are to be strictly construed against prescription and in favor of the claim that

is said to be extinguished. Of the two possible constructions, the one that maintains enforcement

of the claim or action, rather than the one that bars enforcement, should be adopted.” Louisiana

Health Serv. & Indem. Co. v. Tarver, 635 So. 2d 1090, 1098 (La. 1994).

         D. Analysis regarding the prescription and preemption exception.

       Defendants argue that the allegation in the Complaint that in 2014 one payment from PNA

“was sent to [I]nforMD in ‘error’ and Massengale immediately requested its return to PNA for the

check to be reissued” demonstrates that the minority members of InforMD knew or should have

known that Defendants were receiving payments from PNA outside of InforMD. Defendants

argument fails because it makes the presumption that Ruth Bass was the individual tasked with

returning the check to PNA. The Complaint does not identify a party.

       The Court construes the prescriptive periods in favor of allowing the claims to go forward.

When and how the minority members of InforMD discovered the diverted funds or should have

been on notice that the funds were being diverted is a question of fact not appropriate to consider

when determining a motion to dismiss. Taking the facts alleged in the Complaint as true, that Ruth

Bass did not realize that funds were being diverted until January 2017, the Court agrees with
                                                  20
Trustee that the prescriptive period did not run until January 2019. Therefore, the Court will not

dismiss Count I of the Complaint based on the termination of the prescriptive period.

       Defendants also argue that the any claim before June 14, 2014 is perempted under

Louisiana Revised Statutes 12:1502, which sets an outside window for any claim against an LLC

at 3 years after the injury occurred. As Defendants point out the factual allegations in the

Complaint regarding the exact timelines for when the funds were diverted are sparse. The Court

agrees with Defendants that the peremption period outlined in Louisiana Revised Statutes 12:1502

applies and will require Trustee to provide in an amended complaint a more definite statement as

to the time periods that he alleges the breaches of fiduciary duties occurred.

       Therefore, the Court will deny the motion to dismiss as it pertains to Count I, because it is

not clear from the face of the Complaint that the claims are prescribed or perempted. The Court

however, will grant in part the alternative relief requested and require Trustee to provide a more

definite statement regarding when the alleged breaches of fiduciary duties occurred.

   b. Count II: Fraud and Conspiracy to Commit Fraud

       The Court grants the Motion as it relates to Count II, because the Complaint fails to plead

fraud and/or fraud by omission with particularity as required by Federal Rule of Civil Procedure

9(b). In addition, the Court recognizes that conspiracy to commit fraud is not an independent

cause of action but depends on the commission of the underlying fraud. Therefore, because the

Court dismisses the claim for fraud, the Court likewise must dismiss the claim for conspiracy to

commit fraud.

   1. Parties’ Arguments

       In the same manner as they attempted to refute the claims stated in Count I, Defendants

argue that Trustee fails to state a claim for fraud because (1) the allegations of fraud are not pled

with particularity; (2) the claims are implausible on their face (Doc. 16-1 at 10) and (3) the cause

                                                 21
of action is prescribed and perempted on its face (Doc. 16-1 at 6-9.) Last, in the alternative,

Defendants seek a more definite statement “regarding the factual allegations relied upon for [the]

claims, including the dates of the actionable conduct and the basis for the claim that the revenue

allegedly ‘diverted’ should have be[en] paid to [InforMD].” (Doc. 16-1 at 11.)

       Trustee responds that the Complaint alleges sufficient facts to meet the Federal Rule of

Civil Procedure 9(b) pleading standard. Trustee argues that the Court should apply the elements

for pleading fraud by omission as recognized by the Eastern District of Louisiana in First Am.

Bankcard, Inc. v. Smart Bus. Tech., Inc., 178 F. Supp. 3d. 390, 402 (E.D. La. 2016). (Doc. 30 at

12.) To plead fraud by omission with particularity, Trustee argues the Complaint must allege

sufficient facts to show, “(1) the information that was withheld, (2) the general time period

during which the fraudulent conduct occurred, (3) the relationship giving rise to the duty to

speak, and (4) what the person or entity engaged in the fraudulent conduct gained by withholding

the information.” (Doc. 30 at 12, (quoting First Am. Bankcard, 178 F. Supp. 3d. at 402).)

       Regarding each of the elements, Trustee argues first, the relevant omission underlying the

fraud is that Defendants withheld information relating to the “new legal entities” receiving

revenue that should have been paid to InforMD. (Doc. 30 at 13.) Second, Defendants’ actions

were ongoing from late 2013 to 2017. (Doc. 30 at 14.) Third, each Defendant’s role at InforMD

resulted in an obligation to disclose fraudulent conduct. (Doc. 30 at 15.) And fourth, that the

Complaint alleges that individually and collectively, Defendants wrongfully diverted

$29,954,733.05.

       In the alternative, Trustee requests the Court issue an order instructing that the fraud

allegations be pled with more particularity on any aspect found insufficient.




                                                22
    2. Applicable Law

         Generally, a plaintiff’s complaint will survive a Federal Rule of Civil Procedure 12(b)(6)

motion to dismiss if the complaint plausibly states a claim for relief, assuming its factual

allegations are true. Local 731 I.B. of T. Excavators and Pavers Pension Trust Fund v. Diodes,

Inc., 810 F.3d 951, 956 (5th Cir. 2016) (citing Ashcroft, 556 U.S. at 678); see also, Bell Atlantic,

550 U.S. at 570. However, when the complaint involves a fraud allegation, Federal Rule of Civil

Procedure 9(b) requires a higher pleading standard.

         Specifically, the plaintiff must plead “with particularity the circumstances constituting

fraud.”6 Fed. R. Civ. Pro. 9(b). The Fifth Circuit has interpreted Federal Rule of Civil Procedure

9(b) “strictly[,] requiring the plaintiff to specify the statements contended to be fraudulent, identify

the speaker, state when and where the statements were made, and explain why the statements were

fraudulent.” Flaherty & Crumrine Preferred Income Fund, Inc. v TXU Corp., 565 F.3d 200, 207

(5th Cir. 2009) (quoting Williams v. WMX Techs., Inc., 112 F.3d 175, 177 (5th Cir. 1997);

Nathenson v. Zonagen, Inc., 267 F.3d 400, 412 (5th Cir. 2001)). In short, plaintiffs must plead

enough facts to illustrate “‘the who, what, when, where, why and how’ of the alleged fraud.”

Williams v. Bell Helicopter Textron, Inc., 417 F.3d 450, 453 (5th Cir. 2005) (quoting United States

ex rel. Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d 899, 903 (5th Cir. 1997)).

         However, fraud by omission claims are by nature difficult to plead with particularity. First

Am. Bankcard, 178 F. Supp. 3d at 402. The Fifth Circuit has adopted a somewhat more relaxed

standard for such cases: “‘In cases concerning fraudulent misrepresentation and omission of facts,

Rule 9(b) typically requires the claimant to plead the type of facts omitted, the place in which the



6
  The full text of Federal Rule of Civil Procedure 9(b) is as follows: “In alleging fraud or mistake, a party must state
with particularity the circumstances constituting fraud or mistake. Malice, intent, knowledge, and other conditions of
a person’s mind may be alleged generally.”

                                                          23
omissions should have appeared, and the way in which the omitted facts made the representations

misleading.’” Carroll v. Fort James Corp., 470 F.3d 1171, 1174 (5th Cir. 2006) (quoting United

States ex rel. Riley v. St. Luke’s Episcopal Hosp., 355 F. 3d 370, 381 (5th Cir. 2004)).

       Additionally, under Louisiana law, claims of fraud by silence or omission first require a

duty to disclose. There is no general duty to disclose in Louisiana law, but there may be a duty to

disclose when there is a fiduciary relationship between the parties. First Am. Bankcard, 178 F.

Supp. 3d at 401. A fiduciary relationship is a relationship where “confidence is reposed on one

side and there is resulting superiority and influence on the other.” Id. The defining characteristic

in a fiduciary relationship “is the special relationship of confidence or trust imposed by one in

another who undertakes to act primarily for the benefit of the principal in a particular endeavor.”

Plaquemines Parish Comm’n Council v. Delta Dev. Co., 502 So. 2d 1034, 1040 (La. 1987).

Louisiana courts tend to recognize a duty to speak in situations where the “failure to disclose would

violate a standard requiring conformity to what the ordinary ethical person would have disclosed.”

First Am. Bankcard, 178 F. Supp. 3d at 401 (quoting Bunge Corp. v. GATX Corp., 557 So. 2d

1376, 1383 (La. 1990)).

       Conspiracy to commit fraud is not an independent cause of action in Louisiana. Agrifund,

LLC v. Radar Ridge Planting Co., 52,432 (La. App. 2 Cir. 7/17/19), reh'g denied, 52,432 (La. App.

2 Cir. 8/27/19) (“An independent cause of action for civil conspiracy does not exist in Louisiana;

rather, the actionable element is the intentional tort that the conspirators agreed

to commit or committed, in whole or part, causing the plaintiff's injury.”). Instead, if a plaintiff

can show that “(1) an agreement existed to commit an illegal or tortious act; (2) the act was

actually committed; (3) the act caused the plaintiff's injury; and (4) there was an agreement as to

the intended outcome or result” then the plaintiff is entitled to recover in solido for the damage



                                                 24
caused by the act. Agrifund, LLC v. Radar Ridge Planting Co., 52,432 (La. App. 2 Cir.

7/17/19), reh'g denied, 52,432 (La. App. 2 Cir. 8/27/19). However, the actionable element is not

the conspiracy but is instead the fraud which the conspirators agreed to perpetrate. Id.; see La. Civ.

Code art. 2324.

   3. Analysis

       Defendants argue that Trustee does not plead fraud with the particularity required under

Fifth Circuit precedent. Flaherty & Crumrine Preferred Income Fund, Inc. v TXU Corp., 565 F.3d

200, 207 (5th Cir. 2009). Trustee maintains that he states a claim for fraud by omission and the

Complaint is adequately pled. The Court agrees that Trustee sets out a claim for fraud by omission.

However, the Court finds that it is not pled with particularity even under the relaxed standards for

fraud by omission. Therefore, the Court will grant in part the Motion and dismiss Count II.

        As previously explained, Trustee has alleged sufficient facts to state a claim that the

Massengales had a fiduciary relationship with InforMD and therefore fiduciary duties to InforMD.

Trustee has also alleged sufficient facts to state a claim that the Massengales had a duty to disclose

based on that fiduciary relationship. Trustee also alleges that individually and as a collective group,

Defendants did not tell the disinterested minority members of InforMD about the decision to accept

payments from the Pogosyan entities for work done by InforMD’s sales personnel.

       Trustee however, fails to allege facts regarding “the place in which the omissions should

have appeared, and the way in which the omitted facts made the representations misleading.”

Carroll v. Fort James Corp., 470 F.3d 1171, 1174 (5th Cir. 2006). The conclusory allegation that

Defendants did not tell the minority members of InforMD about the separate payments from the

Pogosyan entities “to gain an unjust advantage over InforMD and to certainly cause a loss and

inconvenience to InforMD” does not set forth an adequate factual basis of what disclosures

Defendants should have made and how those omissions were misleading.
                                                  25
       Although Trustee argues that the Complaint only alleges a claim for fraud by omission or

silence, to the extent the Complaint sets out a claim for fraud due to Defendants affirmative

misrepresentations, the Court agrees that the Complaint does not comply with heightened pleading

standard under Federal Rule of Civil Procedure 9(b). The Complaint does not identify the

misrepresentation or detail the “who, what, where, when, why, and how” as it pertains to each

defendant. Flaherty & Crumrine Preferred Income Fund, Inc. v TXU Corp., 565 F.3d 200, 207

(5th Cir. 2009).

       Trustee has failed to plead fraud and/or fraud by omission with enough particularity to

satisfy the heightened pleading standard under Federal Rule of Civil Procedure 9(b). In addition,

because Trustee has not adequately set out a claim for fraud, the claim for conspiracy to commit

fraud likewise fails. Therefore, the Court will grant the Motion as it pertains to Count II. Because

the Court will grant the Motion and dismiss Count II due to lack of particularity, the Court need

not address Defendants remaining arguments pertaining to Count II.

   c. Count III: Receipt of Payments Not Due and Unjust Enrichment

       As to Count III, the Court grants the Motion in part and will dismiss the claim for receipt

of payment not due based on Trustee’s concession that the claim as alleged does not meet the

elements of the statute. As to the claim for unjust enrichment, the Court denies the Motion in part

and will not dismiss based on the arguments relating to the “no other remedy available at law”

element.

   1. Parties’ Arguments

       Defendants argue that the Court should dismiss the claim concerning receipt of payments

not due theory because “an essential element of the receipt of payments not due is a direct

relationship between the two parties interacting, one as the giver of the payment or thing and the

other as the recipient of the payment or thing.” (Doc. 16-1 at 14, (citing Soileau v. ABC Ins. Co,

                                                26
844 So. 2d 108, 110 (La. App. 3 Cir. 2/5/03)).) Trustee “concede[s] that the scheme confected by

Defendants does not fit the letter of Louisiana Civil Code Article 2299 because Defendants were

directing payments owed to [I]nforMD away from [I]nforMD before the funds were ever received

by [I]nforMD.” (Doc. 30 at 31.)

       In addition, Defendants argue the Court should dismiss the claim for unjust enrichment

because Trustee cannot show that there is “no other remedy available at law.” In opposition,

Trustee maintains that the Complaint states a viable claim for unjust enrichment and that any

analysis of the “no other remedy available at law” element is premature. (Doc. 30 at 31.)

   2. Applicable Law

       La. Civ. Code Ann. art. 2298 sets out the cause of action for unjust enrichment:

       A person who has been enriched without cause at the expense of another person is
       bound to compensate that person. The term “without cause” is used in this context
       to exclude cases in which the enrichment results from a valid juridical act or the
       law. The remedy declared here is subsidiary and shall not be available if the law
       provides another remedy for the impoverishment or declares a contrary rule.

La. Civ. Code Ann. art. 2298. The elements a plaintiff must prove to prevail on a claim for unjust

enrichment are that:

       (1) there must be an enrichment, (2) there must be an impoverishment, (3) there
       must be a connection between the enrichment and resulting impoverishment, (4)
       there must be an absence of “justification” or “cause” for the enrichment and
       impoverishment, and (5) there must be no other remedy at law available to
       plaintiff.

Baker v. Maclay Properties Co., 94-1529 (La. 1/17/95), 648 So. 2d 888, 897.

   3. Analysis

       The parties’ disagreement centers on the “no other remedy available at law” element. The

“no other remedy available at law” element precludes a plaintiff from recovering for unjust

enrichment when another remedy for the cause of action is available at law. Williams v.



                                               27
Chesapeake Louisiana, Inc., No. CIV.A. 10-1906, 2013 WL 951251, at *8 (W.D. La. Mar. 11,

2013).

         Applying the “no other remedy available at law” element, the Supreme Court of Louisiana

held that a plaintiff who pled an action for negligent and tortious conduct that was found to be

prescribed and dismissed, in filing an amended complaint the “plaintiff [was] precluded from

seeking to recover under unjust enrichment.” Walters v. MedSouth Record Mgmt., LLC, 2010-

0352 (La. 6/4/10), 38 So. 3d 241, 242. The Louisiana Supreme Court explained, “The mere fact

that a plaintiff does not successfully pursue another available remedy does not give the plaintiff

the right to recover under the theory of unjust enrichment.” Id. (citing Jim Walter Homes v. Jessen,

98–1685, p. 13 (La.App. 3 Cir. 3/31/99), 732 So.2d 699, 706; see Williams v. Chesapeake

Operating, Inc., No. CV 10-1906, 2011 WL 13160764, at *2 (W.D. La. Sept. 14, 2011) (“It is

well-established that the absence of an available remedy at law is a threshold requirement, as the

unjust enrichment remedy is available only to ‘fill a gap in the law where no express remedy is

provided.’”).

         The “no other remedy available at law” element prevents a plaintiff from using a claim for

unjust enrichment to “circumvent positive rules of law that would otherwise prevent recovery”

such as peremption and prescription. Williams v. Chesapeake Louisiana, Inc., No. CIV.A. 10-

1906, 2013 WL 951251, at *8 (W.D. La. Mar. 11, 2013). Interpreting Louisiana law to determine

whether a jury award for both contract damages and unjust enrichment was permitted under the

element, the Fifth Circuit, in a per curium opinion, explained:

         The important question is whether another remedy is available, not whether the
         party seeking a remedy will be successful. See Garber v. Baden & Ranier, 2007–
         1497, p. 10–11 (La. App. 3 Cir. 4/2/08), 981 So.2d 92, 100 (“[I]t is not the success
         or failure of other causes of action, but rather the existence of other causes of action,
         that determine whether unjust enrichment can be applied. [U]njust enrichment
         principles are only applicable to fill a gap in the law where no express remedy is

                                                    28
         provided. (second alteration in original) (citation and internal quotation marks
         omitted)).

Ferrara Fire Apparatus, Inc. v. JLG Indus., Inc., 581 F. App'x 440, 443–44 (5th Cir. 2014).

         Defendants argue that because Trustee has pled other claims to recover the allegedly unjust

enrichment, Trustee is barred from pleading a claim for unjust enrichment in the alternative.

Trustee responds that because the other claims’ validity are at issue, it is premature for the Court

to dismiss the unjust enrichment claim.

         When faced with the issue of whether the “no other remedy available at law” element

would bar a plaintiff from pleading an unjust enrichment claim in the alternative, federal courts

have refused to dismiss an unjust enrichment claim because Fed. R. Civ. P. 8(d)(3)7 allows a party

to “state as many separate claims or defenses as it has, regardless of consistency.” Fed. R. Civ. P.

8(d)(3).8

         The Honorable Judge Jackson of the Middle District of Louisiana explained,

         To the extent that Defendant is positing that an unjust enrichment claim may never
         be pleaded alongside another claim, the Court disagrees. This Court has rejected the
         “blanket proposition that no plaintiff may ever plead an unjust enrichment claim
         alongside a claim which would grant a remedy at law.” Prop. One, Inc. v.
         USAgencies, L.L.C., 830 F.Supp. 2d 170, 181 (M.D. La.2011). This Court has held
         that the law does not compel “an election of remedies between a contractual theory
         and an unjust enrichment theory prior to filing a complaint.” Id. See also Cent.
         Facilities Operating Co. v. Cinemark USA, Inc., No. CIV.A. 11–660–JJB, 2014


7
  The Complaint was originally filed before the United States Bankruptcy Court for the Middle District of Louisiana.
The Federal Rules of Bankruptcy Procedure used in adversary proceedings largely incorporate the Federal Rules of
Civil Procedure used in this Court.
8
  Fed. R. Civ. P. 8(d)(3) is a valid procedural rule adopted by the Supreme Court of the United States under the
Rules Enabling Act. Although the parties have not argued that the Court should set aside Fed. R. of Civ. P. 8(d)(3)’s
inconsistent pleading standard, the Court notes that
         Congress has undoubted power to supplant state law, and undoubted power to prescribe rules for
         the courts it has created, so long as those rules regulate matters rationally capable of classification
         as procedure. In the Rules Enabling Act, Congress authorized this Court to promulgate rules of
         procedure subject to its review, 28 U.S.C. § 2072(a), but with the limitation that those rules “shall
         not abridge, enlarge or modify any substantive right,” § 2072(b).
Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 406–07, 130 S. Ct. 1431, 1442, 176 L. Ed.
2d 311 (2010) (internal citations and quotations omitted).


                                                         29
       WL 3866086, at *5 (M.D. La. Aug.6, 2014) (finding cognizable unjust enrichment
       claim in same suit in which plaintiff maintained claim of open account).

       With the validity of Plaintiff’s contract with Defendant still in question, and with
       no other potential remedies at law, the Court does not find a sufficient basis to
       dismiss Plaintiff’s unjust enrichment claim at summary judgment based on the
       availability of other remedies at law.

U.S. ex rel. Sun Coast Contracting Servs., LLC v. DQSI, LLC, No. 13-CV-00568-BAJ-RLB, 2014

WL 7246936, at *4–5 (M.D. La. Dec. 17, 2014); see Williams v. Chesapeake Operating, Inc., No.

CV 10-1906, 2011 WL 13160764, at *2 (W.D. La. Sept. 14, 2011) (“The Court agrees that the

Plaintiff has pled her unjust enrichment claim in the alternative, as she was permitted to by Federal

Rule of Civil Procedure 8(d). This claim will only reach a jury if the Plaintiff's breach of contract

and breach of the Louisiana Mineral Code claims are rejected. In other words, for the unjust

enrichment claim to reach the jury, it must first be determined that the Plaintiff has no other remedy

at law.”); Univ. Rehab. Hosp., Inc. v. Int'l Coop. Consultants, Inc., No. CIVA 05-1827, 2006 WL

2983050, at *5 (W.D. La. Oct. 16, 2006) (“Interpreting the language of Rule 8(e)(2) of the Federal

Rules of Civil Procedure, the Court held that the phrase ‘a party may also state as many separate

claims or defenses as the party has regardless of consistency,’ found in the Federal Rule, was

‘unambiguous’ and entitled plaintiffs to assert causes of action for breach of contract and unjust

enrichment even though such claims are inconsistent.”).

       Other courts disagree, “The existence of another remedy at law will preclude an unjust

enrichment claim.” Andretti Sports Mktg. Louisiana, LLC v. NOLA Motorsports Host Comm., Inc.,

No. CV 15-2167, 2015 WL 13540096, at *7 (E.D. La. Dec. 2, 2015); see Reel Pipe, LLC v. USA

Comserv, Inc., No. CV 18-6646, 2019 WL 127055, at *4 (E.D. La. Jan. 8, 2019) (“USA Comserv

cannot state a claim for unjust enrichment because other remedies are available at law. USA

Comserv argues, however, that it should be permitted to plead an alternative claim of unjust

enrichment because C-Logistics denies the existence of a contractual relationship. The absence of

                                                 30
a contract, however, would not leave USA Comserv without a remedy at law – it has asserted other

claims, sounding in tort, against C-Logistics and Reel Pipe. Accordingly, USA Comserv’s unjust

enrichment claim (Count 7) must be dismissed.”).

        The Court agrees with Judge Jackson that “the law does not compel an election of remedies

between a contractual theory and an unjust enrichment theory prior to filing a complaint.” U.S. ex

rel. Sun Coast Contracting, 2014 WL 7246936, at *5. As such, the Court will decline to dismiss

Trustee’s claim for unjust enrichment at this time as premature because: (1) the validity of the

other claims in the Complaint are still in question; (2) it is not clear from the face of the Complaint

that Trustee is attempting to bring a claim that is prescribed or perempted; and (3) Federal Rule of

Civil Procedure 8(d)(3) allows a plaintiff to plead claims in the alternative. The Motion, therefore,

to the extent it seeks to dismiss the unjust enrichment claim in Count III is denied.

    d. Count IV: Conversion

        The Court will not dismiss Trustee’s claim for conversion because the Complaint alleges

sufficient facts to adequately plead that InforMD had an ownership interest and right to the funds

paid to Defendants. In addition, the Court will apply Louisiana Revised Statutes 12:1502(D)’s

two-year prescriptive period to the claim of conversion and will not dismiss Count IV based on

prescription at this time.

    1. Parties’ Arguments

        Defendants argue that Trustee cannot bring a claim for conversion because InforMD had

no right or ownership of the payments and “the tort of conversion is the unlawful interference with

the ownership or possession of a movable.” (Doc. 16-1 at 17.) In the alternative, Defendants argue

that the claim for conversion should be dismissed because it is prescribed by Louisiana law as they

argue all members of InforMD had actual or constructive knowledge no later than 2014 or at the

latest February 2016. (Doc. 16-1 at 16.)

                                                  31
       Trustee responds in opposition that the Complaint states a viable claim for conversion that

has not been prescribed because the prescriptive period is set by Louisiana Revised Statutes

12:1520, which deals with actions against persons in control of Louisiana business organizations

and not by Louisiana Civ. Code art. 3492, the general tort prescriptive statute. (Doc. 30 at 29.)

Trustee maintains that the prescriptive period began to run in the late December 2016-January

2017 time frame when Ruth Bass discovered emails and documents while answering a federal

subpoena. Therefore, Trustee maintains that the prescriptive period ended in January 2019 after

Trustee filed the Complaint.

   2. Applicable Law

       In Louisiana, conversion is a delictual tort claim that is defined as “an intentional act done

in derogation of the plaintiff's possessory rights.” Kinchen v. Louie Dabdoub Sell Cars, Inc., 05–

218 (La. App. 5 Cir. 10/6/05), 912 So. 2d 715, 718 (emphasis added) (citations omitted), writ

denied, 05–2356 (La. 3/17/06), 925 So. 2d 544. As set out by the Louisiana Supreme Court,

       A conversion is committed when any of the following occurs: 1) possession is
       acquired in an unauthorized manner; 2) the chattel is removed from one place to
       another with the intent to exercise control over it; 3) possession of the chattel is
       transferred without authority; 4) possession is withheld from the owner or
       possessor; 5) the chattel is altered or destroyed; 6) the chattel is used improperly;
       or 7) ownership is asserted over the chattel.

Dual Drilling Co. v. Mills Equip. Investments, Inc., 98-0343 (La. 12/1/98), 721 So. 2d 853, 857.

A party who commits conversion does not need to intend “conscious wrongdoing but rather an

intent to exercise dominion or control over the goods that is inconsistent with another's right.”

Aerotek, Inc. v. Revenue Cycle Mgmt., Inc., No. CIV.A. 08-4638, 2012 WL 860373, at *5 (E.D.

La. Mar. 13, 2012).

       There is not a separate cause of action under Louisiana law for the intentional tort of

embezzlement. Therefore, “[a]ny recovery for acts of embezzlement would be covered either by


                                                32
the fraud claim or the conversion claim.” Aerotek, Inc. v. Revenue Cycle Mgmt., Inc., No. CIV.A.

08-4638, 2012 WL 860373, at *7 (E.D. La. Mar. 13, 2012); see In re Gulf Fleet Holdings, Inc.,

491 B.R. 747, 782 (Bankr. W.D. La. 2013) (“While . . . Defendants argue that the payment of

money cannot support a delictual action for conversion, cases appear to recognize a delictual action

for conversion of money.”).

       For example, in Chrysler Credit Corp. v. Perry Chrysler Plymouth, Inc., the Fifth Circuit

examined whether funds from the sale of vehicles covered by a mortgage had to be kept separate

from a car dealership’s general funds. 783 F.2d 480, 484 (5th Cir. 1986). The Fifth Circuit

explained that because the dealership had agreed that the funds should be kept separate and

transferred immediately to the mortgage holder, the dealership had a fiduciary duty to do so.

Therefore, “[i]ts failure to segregate and remit the funds and its diversion of them to its own uses

constituted a conversion for which it is liable.” Chrysler Credit Corp., 783 F.2d at 484. The Fifth

Circuit also detailed that the individual officer could be held personally liable,

       There is . . . another basis for holding [the officer] personally liable for some of the
       funds that were diverted from [the mortgage holder]. Apart from his possible
       personal liability as a corporate officer, he is liable for any money belonging to [the
       mortgage holder] that he converted to his own use. [He] knew that the proceeds
       from the car sales were the property of [the mortgage holder]. When he took those
       funds for his personal use, he committed a conversion for which he is liable in tort.

Chrysler Credit Corp. v. Perry Chrysler Plymouth, Inc., 783 F.2d 480, 485 (5th Cir. 1986).

       The Fifth Circuit articulates three elements to be proven by the plaintiff for the tortious

conversion of funds under Louisiana law: “(1) that [plaintiff] owned the funds allegedly misused

by the defendant; (2) that the misuse was inconsistent with the plaintiff's rights of ownership and

(3) the misuse constituted a wrongful taking of the funds.” Tri-state Bancshares, Inc. v. Scott, No.

CV 15-2053, 2016 WL 4098604, at *4 (W.D. La. July 28, 2016) (quoting Chrysler Credit Corp.

v. Perry Chrysler Plymouth, Inc., 783 F.2d 480, 484 (5th Cir. 1986)); see Chrysler Credit Corp. v.


                                                 33
Whitney Nat. Bank, 798 F. Supp. 1234, 1236–37 (E.D. La. 1992), amended, 824 F. Supp. 605 (E.D.

La. 1993). For misuse to constitute a wrongful taking, a plaintiff must show that the defendant

either “initially acquires the chattel by a wrongful act, such as theft or fraud,” or “rightfully [came]

into possession and then wrongfully refuse[d] to surrender the property to one who is entitled to

it.” Chrysler Credit Corp. v. Whitney Nat. Bank, 798 F. Supp. 1234, 1248 (E.D. La.

1992), amended, 824 F. Supp. 605 (E.D. La. 1993) (citing Louisiana State Bar Ass'n v. Hinrichs,

486 So. 2d 116, 121 (La. 1986)).

    3. Analysis

        Defendants argue that the claim for conversion fails because the Complaint does not allege

sufficient facts to show that InforMD had an ownership interest in the funds paid by the Pogosyan

entities to Defendants. The Court does not agree.

        Louisiana law, as explained by the Fifth Circuit, recognizes a claim for conversion of funds

when a plaintiff can show: “(1) that [plaintiff] owned the funds allegedly misused by the

defendant; (2) that the misuse was inconsistent with the plaintiff's rights of ownership and (3) the

misuse constituted a wrongful taking of the funds.” Chrysler Credit Corp. v. Perry Chrysler

Plymouth, Inc., 783 F.2d 480, 484 (5th Cir. 1986). In this case, the Complaint alleges that the

conversion occurred when Defendants: (1) received payments from the Pogosyan entities that they

knew belonged to InforMD; (2) deprived InforMD of possession of revenue; and (3) refused to

comply with InforMD’s minority members request for an accounting and return of the funds.

        The Complaint contains numerous allegations that InforMD’s sales staff did the work to

earn the payments made by the Pogosyan entities and Defendants did not perform any work for

the Pogosyan entities that would justify the payments. These allegations are sufficient under

Federal Rule of Civil Procedure 8(a) to alleges that InforMD asserts an ownership interest in the

funds that were paid to Defendants by the Pogosyan entities. The Court acknowledges that the
                                                  34
factual allegations in the Complaint are sparse. But taking all factual allegations in the Complaint

as true and drawing all reasonable inferences in favor of Trustee, the Court is satisfied that the

Complaint pleads a plausible claim for conversion.

           The Court now turns to Defendants’ argument that the claim for conversion is time-barred

under Louisiana law’s one-year prescriptive period. As authority for the one-year prescriptive

period, Defendants cite In re Succession of Landrum, which states “under Louisiana law, the

prescriptive period for conversion is one year from the time that the plaintiff is or should be on

notice of the alleged act of conversion.” 2007-1144, p. 5 (La. App. 1 Cir. 3/26/08), 985 So. 2d 778,

780, writ denied, 2008-0896 (La. 6/20/08), 983 So. 2d 1277. The Louisiana Civil Code states that

delictual actions, like conversion, “are subject to a liberative prescription of one year. This

prescription commences to run from the day injury or damage is sustained.” Louisiana. Civ. Code.

art. 3492.

           However, as Trustee points out, Louisiana Revised Statutes 12:1502 sets out a specific

prescriptive and preemption period for actions against persons who control business

organizations.9 In analyzing whether 12:1502 or Louisiana Civ. Code. art. 3492 applies to a claim

for conversion, the Honorable Jay Zainey of the Eastern District of Louisiana, stated:

           The Court is persuaded that [plaintiff’s] claims against [defendant] for fraud
           and conversion are also covered by the statute. Section 1502(D) expressly extends
           the statute to claims for intentional tortious misconduct, or for an intentional breach
           of a duty of loyalty, or for acts or omissions in bad faith, or involving fraud.
           [Plaintiff's] fraud and conversion claims against [defendant] unquestionably fall

9
    La. R.S. 12:1502(D) states:
           No action for damages against any person listed in Subsection A of this Section for intentional
           tortious misconduct, or for an intentional breach of a duty of loyalty, or for an intentional unlawful
           distribution, or for acts or omissions in bad faith, or involving fraud, or a knowing and intentional
           violation of law, shall be brought unless it is filed in a court of competent jurisdiction and proper
           venue within two years from the date of the alleged act or omission, or within two years from the
           date the alleged act or omission is discovered or should have been discovered, but in no event shall
           an action covered by the provisions of this Subsection be brought more than three years from the
           date of the alleged act or omission.


                                                            35
       into this category of acts . . . [because] Section 12:1502 is clear and unambiguous
       in that it applies to all claims in tort between partners.

Pan Am. Life Ins. Co. v. Louisiana Acquisitions Corp., No. CV 13-5027, 2016 WL 2926510, at *4

(E.D. La. May 19, 2016), aff'd, 757 F. App'x 320 (5th Cir. 2018). Furthermore, “‘[i]t is a well-

settled canon of statutory construction that the more specific statute controls over the general

statute.’” Burge v. State, 2010-2229, p. 5 (La. 2/11/11), 54 So. 3d 1110, 1113 (quoting State v.

Sharp, 05–1046, pp. 5–6 (La. App. 1st Cir. 6/28/06), 939 So.2d 418, 421.). The Court follows rules

of statutory construction of the Louisiana Supreme Court and will apply “the statute specifically

directed to the matter at issue . . . as an exception to the statute more general in character.” State

v. Campbell, 03–3035, p. 8 (La.7/6/04), 877 So.2d 112, 118. Therefore, the Court will apply

Louisiana Revised Statutes 12:1502(D)’s two-year prescriptive period to the claim of conversion.

       Having determined that the relevant prescriptive period is two years, the Court will

construe the prescriptive period in favor of allowing the claim to go forward. When and how the

minority members of InforMD discovered the diverted funds or should have been on notice that

the funds were being diverted is a question of fact that the Court will not consider at this time.

Taking the facts alleged in the Complaint as true and that Ruth Bass did not realize that funds were

being diverted until January 2017, the Court agrees with Trustee that the prescriptive period did

not run until January 2019. Therefore, the Court will not dismiss Count III of the Complaint based

on the termination of the prescriptive period under Louisiana Revised Statutes 12:1502.

       The Motion is denied regarding Count IV because the Complaint alleges sufficient facts to

adequately plead a claim for conversion that has not been prescribed.




                                                 36
    e. Count V: Fraudulent Conveyance

        The Court will not dismiss Trustee’s claim to avoid the fraudulent conveyance under 11

U.S.C. § 548(a)(1)(B) because the Complaint alleges sufficient facts as to the elements of a claim

for constructive fraud.

    1. Parties’ Arguments

        Defendants argue that the fraudulent conveyance claim is implausible because Trustee does

not allege that InforMD transferred money to Shelley Massengale or C-Squared or that they

received any money or property from InforMD. (Doc. 16-1 at 18.)

        Trustee maintains that the Complaint states a plausible claim that the Buy-Out Agreement

constitutes a fraudulent conveyance because it alleges specific facts relating to each element of the

claim. (Doc. 30 at 24-25.) Specifically, Trustee maintains that a transfer was made amounting to

$116,000.00 including to C-Squared for unpaid wages, expenses or other renumerations, that on

the face of the transfer it is clear that it was not for reasonably equivalent value, and that there are

sufficient indicia of insolvency for the Court to infer insolvency. (Doc. 30 at 25.)

    2. Applicable Law

        11 U.S.C. § 548(a)(1)(B), allows the trustee to avoid any transfer of a property interest of

the debtor that amounts to constructive fraud. Section 548(a)(1)(B) states in pertinent part:

        (a)(1) The trustee may avoid any transfer . . . of an interest of the debtor in property,
        or any obligation . . . incurred by the debtor, that was made or incurred on or within
        2 years before the date of the filing of the petition, if the debtor voluntarily or
        involuntarily— . . .

                (B) (i) received less than a reasonably equivalent value in exchange for such
                transfer or obligation; and (ii)(I) was insolvent on the date that such transfer
                was made or such obligation was incurred, or became insolvent as a result
                of such transfer or obligation;

11 U.S.C. § 548. Therefore, to adequately plead a claim for constructive fraud Trustee must allege

sufficient facts to show:

                                                   37
       (1) the debtor transferred an interest in property, (2) the transfer of that interest
       occurred within two years prior to the filing of the bankruptcy petition, (3) the
       debtor was insolvent on the date of the transfer or became insolvent as a result
       thereof, and (4) the debtor received less than reasonably equivalent value in
       exchange for such transfer.

In re JCC Envtl., Inc., 575 B.R. 692, 700 (E.D. La. 2017) (citing Tow v. Bulmahn, 565 B.R. 361,

366 (E.D. La. 2017).

   3. Analysis

       Defendants assert that the Complaint fails to plead a plausible claim for relief because it

does not allege that Defendants received any payment from InforMD as a result of the Buy-Out

Agreement. The Court does not agree. Applying Federal Rule of Civil Procedure 8(a), the Court

concludes that the Complaint sets forth sufficient facts to state a plausible claim that the Buy Out

Agreement constitutes a fraudulent transfer under 11 U.S.C. § 548(a)(1)(B). First, the Complaint

alleges that (1) InforMD transferred approximately $116,000 in initial payments to the Defendants

including C-Squared; and (2) the Buy-Out Agreement was signed in February 2016, which is

within two years of InforMD filing a Chapter 7 bankruptcy.

       Next, the Court turns to whether InforMD received less than equivalent value under the

Buy Out Agreement for the $116,000 transfer to the sellers. The Complaint alleges that the transfer

to purchase the selling members’ membership interest had no value for InforMD, and therefore

was less than reasonably equivalent value. As explained by the Seventh Circuit, “A payment to

repurchase membership interests is in the nature of a dividend, which distributes profits to

investors (and changes proportional ownership interests) but does not add to the firm's financial

health.” Primex Plastics Corp. v. Zamec, 675 F. App'x 629, 631 (7th Cir. 2017); see 5 Collier on

Bankruptcy ¶ 548.05 (16th ed. 2019) (“Dividends or other distributions to equity owners in respect

of their equity interests are transfers for which the corporation or other entity receives no value.

So too redemptions of stock give no value; they are a reduction in overall equity, not the purchase

                                                38
of an asset.”). Based on the type of transfer, the allegations in the Complaint—that InforMD

received no value in exchange for the $116,000 because it was repurchasing its own membership

interests—is sufficient to allege a plausible claim that InforMD received less than equivalent value.

        As to whether InforMD was insolvent in February 2016, the Complaint alleges that

InforMD was unable to make the necessary payments under pay schedule outlined in the Buy-Out

Agreement, that testimony at the 341 Meeting of Creditors detailed that the intent of the Buy-Out

Agreement was to drain InforMD’s capital, and a conclusory allegation that InforMD was

insolvent or became insolvent as a result of the Buy-Out Agreement. While these factual

allegations certainly do not prove insolvency, viewing the allegations in the light most favorable

to Trustee, the Court is persuaded that Trustee states a plausible claim that InforMD’s debts were

beyond its ability to pay such debts as they matured.

        The Court will therefore deny the Motion as it pertains to Count V.

    f. Leave to Amend the Complaint

        Trustee seeks leave to amend his complaint. “[A] court ordinarily should not dismiss the

complaint except after affording every opportunity to the plaintiff to state a claim upon which

relief might be granted.” Byrd v. Bates, 220 F.2d 480, 482 (5th Cir. 1955). The Fifth Circuit has

further stated:

        In view of the consequences of dismissal on the complaint alone, and the pull to
        decide cases on the merits rather than on the sufficiency of pleadings, district courts
        often afford plaintiffs at least one opportunity to cure pleading deficiencies before
        dismissing a case, unless it is clear that the defects are incurable or the plaintiffs
        advise the court that they are unwilling or unable to amend in a manner that will
        avoid dismissal.

Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002).

One leading treatise has further explained:

        As the numerous case[s] . . . make clear, dismissal under Rule 12(b)(6) generally is
        not immediately final or on the merits because the district court normally will give
                                                  39
         the plaintiff leave to file an amended complaint to see if the shortcomings of the
         original document can be corrected. The federal rule policy of deciding cases on
         the basis of the substantive rights involved rather than on technicalities requires that
         the plaintiff be given every opportunity to cure a formal defect in the pleading. This
         is true even when the district judge doubts that the plaintiff will be able to overcome
         the shortcomings in the initial pleading. Thus, the cases make it clear that leave to
         amend the complaint should be refused only if it appears to a certainty that the
         plaintiff cannot state a claim. A district court's refusal to allow leave to amend is
         reviewed for abuse of discretion by the court of appeals. A wise judicial practice
         (and one that is commonly followed) would be to allow at least one amendment
         regardless of how unpromising the initial pleading appears because except in
         unusual circumstances it is unlikely that the district court will be able to determine
         conclusively on the face of a defective pleading whether the plaintiff actually can
         state a claim for relief.

5B Charles A. Wright, Arthur R. Miller, et al., Federal Practice and Procedure § 1357 (3d ed.

2016).

         Here Trustee has not previously sought leave to amend. Therefore, the Court will exercise

“wise judicial practice” and allow Trustee twenty-eight days from entry of this Ruling to amend

the Complaint. If Trustee fails to amend the complaint in this time the Court will dismiss Count II

and the and the claim in Count III for receipt of payments not due with prejudice.

                                            CONCLUSION

         Accordingly,

         IT IS ORDERED that the Motion is GRANTED in part and Count II for fraud and

conspiracy to commit fraud and Plaintiff’s claims in Count III for receipt of payments not due are

DISMISSED WITHOUT PREJUDICE.

         IT IS FURTHER ORDERED that the alternative relief sought in the Motion is

GRANTED in part and the Plaintiff will provide a more definite statement regarding the relative

timeline for the allegations in Count I within 28 days of entry of this Ruling.

         IT IS FURTHER ORDERED Plaintiff may file an amended complaint within 28 days of

entry of this order. Failure to amend the complaint within 28 days will result in dismissal with


                                                   40
prejudice of these counts. Defendant is instructed to contact the Court if the 28-day period passes

and the Plaintiff has failed to file any amended complaint.

       In all other respects Defendant’s Motion is DENIED.

       Signed in Baton Rouge, Louisiana, on September 27, 2019.



                                                          S
                                                JUDGE JOHN W. deGRAVELLES
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA




                                                41
